EXHIBIT 5.1 [LETTERHEAD OF RUTAN & TUCKER, LLP] Rutan & Tucker, LLP 611 Anton Boulevard, Suite 1400 Costa Mesa, California 92626 November 16, 2007 Pacific Ethanol, Inc. 400 Capitol Mall, Suite 2060 Sacramento, California95814 Re:Registration Statement on Form S-3 Ladies and Gentlemen: We have acted as counsel to Pacific Ethanol, Inc., a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-3 to which this opinion is an exhibit (the “Registration Statement”) with respect to the offer and sale by the entity named in the Registration Statement (the “Selling Security Holder”) of up to an aggregate of 10,501,000 shares of the Company’s common stock, par value $0.001 per share, of which 1,000 shares (“Direct Shares”) are held directly and 10,500,000 shares (“Underlying Shares”) are issuable upon conversion of the Series A Cumulative Redeemable Convertible Preferred Stock (“Series A Preferred Stock”) held by the Selling Security Holder as described in the Registration Statement pursuant to the Certificate of Designations, Powers, Preferences and Rights of the Series A Cumulative Redeemable Convertible Preferred Stock (the “Certificate of Designations”). We are familiar with the corporate actions taken and proposed to be taken by the Company in connection with the authorization, issuance and sale of the Direct Shares and Underlying Shares and have made such other legal and factual inquiries as we deem necessary for purposes of rendering this opinion.We have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as copies and the authenticity of the originals of such copied documents.We have also assumed that the Direct Shares and Underlying Shares are and will be evidenced by appropriate certificates that have been properly executed and delivered. Based on the foregoing and in reliance thereon, and subject to the qualifications and limitations set forth below, we are of the opinion that (i) the Direct Shares have been duly authorized and are validly issued, fully paid and non-assessable, and (ii) the Underlying Shares have been duly authorized and, when issued upon conversion of the Series A Preferred Stock in accordance with the provisions of the Certificate of Designations, will be validly issued, fully paid and non-assessable. You have informed us that the Selling Security Holder may sell the Direct Shares and Underlying Shares from time to time on a delayed or continuous basis.This opinion is limited to the General Corporation Law of the State of Delaware (“DGCL”), including the statutory provisions of the DGCL, all applicable provisions of the Constitution of the State of Delaware and all reported judicial decisions interpreting these laws, and federal law, exclusive of state securities and blue sky laws, rules and regulations. We hereby consent to the use of our name under the caption “Legal Matters” in the prospectus forming a part of the Registration Statement and to the filing of this opinion as Exhibit 5.1 to the Registration Statement.In giving this consent, we do not admit that we are within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the General Rules and Regulations of the Securities and Exchange Commission. Very truly yours, /s/ RUTAN & TUCKER, LLP
